Citation Nr: 1628487	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and L.W.




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to October 1977.  This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in April 2011 by a Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

In May 2016, the Veteran testified at a hearing at the St. Petersburg RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has SNHL in his left ear, nor does it demonstrate that the Veteran's right ear SNHL was caused by or is otherwise attributable to his service. 

2.  The Veteran has credibly asserted that he experienced tinnitus following in-service noise exposure and that it has been recurrent to the present. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral SNHL is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In December 2010, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  The RO also obtained VA treatment records.  The Veteran has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the veterans law judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2016, the Veteran was assisted by a representative from the Florida Department of Veterans Affairs.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims of service connection for bilateral SNHL and tinnitus.  The representative and the undersigned VLJ asked questions regarding the Veteran's history of hearing loss and tinnitus symptoms.  The undersigned also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim, to include a new audiometric examination to determine whether the Veteran currently has bilateral hearing loss and a new nexus opinion from a private physician which would state that the Veteran's conditions were related to service.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA has conducted medical inquiry in the form of a VA medical opinion in January 2011 in connection with the Veteran's service connection claims.  38 U.S.C.A. § 5103A.  As the VA medical professional who administered the examination and offered the opinion considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is SNHL, as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Bilateral Sensorineural Hearing Loss Claim

The Veteran contends that he currently has hearing loss and that his hearing loss began in service as a result of noise exposure from jet engines.  The Board finds that the evidence of record shows that the Veteran's right ear SNHL did not begin in service and is not attributable to his service.  Furthermore, the Board finds that the evidence of records demonstrates that the Veteran does not have a current left ear hearing loss disability for VA purposes.  For these reason his service connection claim must be denied. 

The Veteran was afforded a VA audiology examination in January 2011 for the purposes of determining the nature and etiology of any diagnosed hearing loss disability.  The Veteran reported that he served as an aircraft maintenance specialist, which regularly exposed him to loud noise from jet engines and maintenance work performed on the aircraft he worked around.  

An audiometry examination at the January 2011 VA examination indicated the following puretone thresholds, in decibels:
      HERTZ
		500	1000	2000	3000	4000
RIGHT	25	20	30	30	30
LEFT		20	15	25	25	25

Speech discrimination scores using the Maryland CNC word list were 84 percent in the right ear and 94 percent in the left ear.  The examiner found that the Veteran did not have hearing loss in the left ear for VA purposes, and diagnosed the Veteran with mild high frequency hearing loss in his right ear.  The examiner then opined that the right ear hearing loss was not caused by or a result of military noise exposure, on the grounds that the Veteran had normal hearing for VA purposes upon his discharge from the military. 

The Veteran was afforded a new audiology examination on an outpatient basis in August 2011.  That examination revealed that hearing was within normal limits through 3000Hz and then sloped from a mild to moderate hearing loss in the right ear.  As for the left ear, the examination showed that hearing was within normal limits through 4000Hz, which is the highest range tested for VA diagnostic purposes.  These findings, although they are not used here to demonstrate that the Veteran does or does not have hearing loss, nevertheless further support the conclusions of the January 2011 VA examiner who found that the Veteran only had hearing loss in his right ear. 

The Veteran testified at a May 2016 hearing before the Board, wherein he described his work as an aircraft maintenance specialist while in the military and how he believed his hearing difficulties began to manifest after he was discharged from service.  With regards to his current symptoms, the Veteran testified as to his difficulty hearing speech and his need to turn his television to a very high volume.  The Veteran also testified that his hearing has gotten progressively worse since he left service.  At the end of the hearing, he stated that he was going to attempt to obtain an opinion from a private physician regarding the issue of whether his current hearing loss disability was related to his service.  The record was held open for 60 days in order to allow the Veteran an opportunity to obtain said opinion.  To date the Veteran has not submitted any opinion from a private physician on this topic. 

Pursuant to 38 C.F.R. § 3.385, the Veteran does not have hearing loss for VA purposes in his left ear.  He does qualify for a hearing loss disability for VA purposes in his right ear, as diagnosed by the January 2011 examiner.  Accordingly, the Board will proceed to analyze whether his right ear hearing loss was caused by or is otherwise attributable to his service. 

The Veteran's service treatment records show that he served in the Air Force on active duty from March 1976 to October 1977.  His military occupational specialty (MOS) was aircraft maintenance specialist.  His service treatment records (STRs) are silent as to any complaints, findings, treatment, or diagnoses relating to hearing loss. 

Audiometry on a service entrance examination dated in October 1975 indicates that puretone thresholds, in decibels, were:

			HERTZ
		500	1000	2000	3000	4000
RIGHT	5	5	5	5	5
LEFT		5	5	5	15	5

On a June 1977 audiology examination audiometry puretone thresholds were:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	10	5	10	5	5
LEFT		20	10	10	15	5

On the basis of the STRs alone, the Veteran did not meet the criteria for a finding of bilateral hearing loss under VA standards for hearing loss disability at any point during service, to include his separation from service.  38 C.F.R. § 3.385 (2015).  

During the May 2016 hearing, the Veteran asserted that he was subjected to loud noises while in service on a regular basis, which he is competent to testify as to.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board accepts that the Veteran was exposed to loud noise as a function of his MOS, which required that he work around loud machinery and engines without necessarily having the opportunity to use the hearing protection he was afforded.  However, he also acknowledged that he did not notice that he had a hearing deficit until after his service, and that this deficit has progressively worsened since then.  Hearing Transcript, 8.  Therefore, in light of the fact that the Veteran's STRs reflect that he did not have a hearing disability for VA purposes in service and his own admission that he did not notice any difficulties with his hearing until after his discharge, the Board finds that the preponderance of the evidence is against direct service connection for hearing loss under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in October 1977.  He asserted during the May 2016 hearing that he first noticed his hearing difficulties after discharge and that they have progressively worsened since then.  However, he admitted that he could not pinpoint exactly when the symptoms of hearing loss began.  The Veteran's post-service treatment records do not reflect any continued treatment for hearing loss.  In fact, the August 2011 audiology consultation referenced above was intended to establish treatment for the Veteran's hearing loss through VA, thus indicating that he was not receiving treatment for hearing difficulties prior to that date. 

The Board acknowledges that the Veteran has asserted that his hearing difficulties began following service and have continued to progressively worsen since then.  Again, the Veteran is competent to testify as to when his symptoms of hearing loss began.  Layno, 6 Vet. App. at 469.  However, the fact that the Veteran was not diagnosed with right ear hearing loss until January 2011, over 30 years after he was discharged from service, is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service.  The Veteran has provided no medical evidence in support of his assertion that his hearing loss began after service and continued to the present.  The absence of such evidence coupled with the finding of no hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his hearing loss began in service and progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the preponderance of the evidence is against the claim of service connection for right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Moreover, as it has not been established that the Veteran manifested right ear hearing loss prior to his diagnosis via the January 2011 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for right ear hearing loss on a presumptive basis is not established. 

The Veteran may still be entitled to service connection for right ear hearing loss if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a presumptive basis, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right ear hearing loss was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence is also against the claim under 38 C.F.R. § 3.303(d).  

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).
Tinnitus Claim

The Veteran contends that he began experiencing ringing in his ears after his discharge from service.  He admitted during the May 2016 hearing that he could not remember exactly when he first noticed the ringing but he did state that it has been recurrent for many years.  As discussed previously, the Board acknowledges that the Veteran was exposed to loud noises in the military which may have caused or contributed to hearing difficulties, including tinnitus. 

During the January 2011 VA audiology examination, the Veteran reported that he experiences tinnitus infrequently, perhaps once a month at most.  After reviewing the record and interviewing the Veteran, the examiner first opined that it was less likely than not that the tinnitus was symptom of the Veteran's hearing loss.  The examiner then proceeded to state that the tinnitus was not caused by or otherwise the result of unprotected military noise exposure.  In support thereof, the examiner referred to the lack of documented hearing loss in service and the lack of complaints of tinnitus in the STRs, as well as normal hearing for VA purposes on the separation examination. 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although STRs do not contain any complaints, treatment, or diagnoses related to tinnitus, the Veteran is competent to establish the onset, continuity, and current presence of tinnitus solely on the basis of his own lay assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to the ringing in his own ears).  Acoustic trauma is consistent with the Veteran's service as an aircraft maintenance specialist and is substantiated by his competent and credible statements of exposure to noise while working around jet engines on the flight deck.  

With consideration of the benefit of the doubt, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service, and therefore service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for bilateral sensorineural hearing loss is denied. 

Service connection for tinnitus is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


